DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 1-52 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-52 are rejected under 35 U.S.C. 103 as being unpatentable over Alessi et al (US Pub. No. 2013/0030417, published on 1/31/2013) in view of Gonzalez et al., (Salud Publica Mex 2013; 55: 462-468).
The instant claims are broadly drawn to a method of treating type 2 diabetes mellitus in a subject having a baseline hemoglobin A1c (HbA1c) % of greater than 10.0% comprising providing the subject a continuous delivery of an insulinotrophic peptide from an osmotic delivery device, wherein a substantial steady-state delivery of the insulinotrophic peptide at a therapeutic concentration is achieved within a time period of about 7 days after implantation of the osmotic delivery device in the subject, wherein the time period is selected from the group consisting of about 6 days, about 5 days, about 4 days, about 3 days, about 2 days, and about 1 day, wherein the substantial steady-state delivery of the insulinotrophic peptide from the osmotic delivery device is continuous over an administration period of at least about 1 month, wherein the substantial steady-state delivery of the insulinotrophic peptide from the osmotic delivery device is continuous over an administration period of at least about 2 months, wherein the substantial steady-state delivery of the insulinotrophic peptide from the osmotic delivery device is continuous over an administration period of at least about 3 months, wherein the substantial steady-state delivery of the insulinotrophic peptide from the osmotic delivery device is continuous over an administration period selected from the group consisting of at least about 1 month to about two years, at least about 2 months to about two years, at least about 3 months to about two years, at least about 4 months to about two years, at least about 5 months to about two years, at least about 6 months to about two years, at least about 8 months to about two years, and at least 
Alessi et al teach a method of treating a disease or condition in a subject in need thereof by providing a continuous delivery of a drug from an implanted osmotic delivery device and wherein the steady-state is typically achieved in less than 7 days and the drug is continued for at least 3 month and the subject in need thereof is having type 2 diabetes mellitus and the drug is incretin mimetics (see abstract). They teach that the delivery of drug is continued over a period of at least 3 months to a year [0013]. They teach that the method comprises capability to terminate the continuous delivery of the incretin memetic such that the concentration of incretin mimetic is substantially undetectable in the blood from the subject wherein the incretin mimetic is exenatide and the method for detecting the presence of exendin is a radioimmunoassay [0015], or chromatography [0022]. They teach that the example of incretin peptides include but not limited to GLP-1 peptides, GLP-1 analogs, exenatides, lixisenatide, liraglutide and transglutide, wherein the exenatide has amino acid sequence of exendin-4 [0017]. They teach various groups being treated with an oral therapeutic metformin, sulfonyl urea or TZDs which decrease HbA1c level in diabetic subjects [0273]. They teach that liraglutide and taspglutide are both peptides and incretin mimetics. Sitagliptin is a small molecule DPP-4 inhibitor. Pioglitazone is a TZD and a protein agonist for PPAR gamma [0276]. They all decrease HbA1c level in type 2 diabetic subjects. Therefore, they can be further added to exenatide therapy via osmotic delivery device. They teach that the 

Gonzalez et al teach that hemoglobin A1c (also known as beta-N-(1-deoxy)-fructosyl hemoglobin) is a reliable marker to measure in diabetic subjects which reveals mean blood glucose value in the pat 8-12 weeks (page 463, left col.). They teach that the recognition of the clinical value of HbA1c in diabetes management led to the creation, around 1990, of different working groups to develop a global method as well as a standardization of the HbA1c measurement (page 463, left col.). They used a study population of type 2 diabetic subject with an average 45.7 ± 12.2 years and 73.7% women in the population. They determined the levels of HbA1c and found that nine subjects having an HbA1c value between 5% and 7%, an HbA1c of greater than 7% and below 9% was found 19 cases, a value of greater than 9% and less than 11% was found in 10 subjects and there was no cases with a value of greater than 11.0% (page 464, Results). Therefore, it suggests that diabetic subject do have HbA1c greater than 10% or even 11% and it would obvious to treat such subject with a continuous delivery of exenatide as suggested by Alessi et al. It is well known in the art to treat a diabetic subject having HbA1c level between 6.5% and 11% by administering exenatide (Bridon et al., US Pat. No. 8,039,432 or US Pub. No. 2007/0207958, specifically [0069]). Bridon et al is applied to support the state of the art and not as a prior art.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to treat a type 2 diabetic subject having HbA1c level higher than 10%, or higher than 10% and less than 12% as taught by Gonzalez et .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,231,923 as evidenced by Gonzalez et al., (Salud Publica Mex 2013; 55: 462-468).
. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating type 2 diabetes having HbA1 of greater than 10% comprising administering an insulinotrophic peptide (incretin) from an osmotic 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,298,561 as evidenced by Gonzalez et al., (Salud Publica Mex 2013; 55: 462-468).

s 1-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 20-25 of U.S. Patent No. 10,583,080. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating type 2 diabetes mellitus in a subject having a baseline hemoglobin A1c (HbA1c) % of greater than 10.0% comprising providing the subject a continuous delivery of an insulinotrophic peptide from an osmotic delivery device, wherein a substantial steady-state delivery of the insulinotrophic peptide at a therapeutic concentration is achieved within a time period of about 7 days after implantation of the osmotic delivery device in the subject, wherein the substantial steady-state delivery of the insulinotrophic peptide from the osmotic delivery device is continuous over an administration period of at least about 1 month, 2 month, 3 month, 4 months, or about a year, where in insulinotrophic peptide is exenatide having amino acid sequence of SEQ ID NO: 1 are taught in claims 1-15 and 20-25 of U.S. Patent No. 10,583,080.
Claims 1-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,889,085. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating type 2 diabetes mellitus in a subject having a baseline hemoglobin A1c (HbA1c) % of greater than 10.0% comprising providing the subject a continuous delivery of an insulinotrophic peptide from an osmotic delivery device, wherein a substantial steady-state delivery of the insulinotrophic peptide at a therapeutic concentration is achieved within a time period of about 7 days after implantation of the osmotic delivery device in the subject, wherein the substantial steady-state delivery of .
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GYAN CHANDRA/Primary Examiner, Art Unit 1646